Title: From Thomas Jefferson to Edward Bancroft, 24 March 1789
From: Jefferson, Thomas
To: Bancroft, Edward



Dear Sir
 Paris Mar. 24. 1789.

I informed you in my last that I would write you again on the subject of Admiral Paul Jones’s affairs. He had provided another fund for fulfilling his objects, and only desired me to call on you by way of supplement. I have therefore waited till I could know the extent of that fund; and I now find it is more than sufficient to answer the purposes with which I am charged: so that there will be no occasion to draw on you. I have the honor to be with very great esteem & attachment Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

